Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made by and between Forum Energy
Technologies, Inc., a Delaware corporation (the “Company”), and Prady Iyyanki
(“Executive”).

W I T N E S S E T H:

WHEREAS, the Company desires to employ Executive on the terms and conditions,
and for the consideration, hereinafter set forth and Executive desires to be
employed by the Company on such terms and conditions and for such consideration.

NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
obligations contained herein, the Company and Executive agree as follows:

ARTICLE I

DEFINITIONS

In addition to the terms defined in the body of this Agreement, for purposes of
this Agreement, the following capitalized words shall have the meanings
indicated below:

1.1 “Acquiring Person” shall mean any individual, entity or group (within the
meaning of section 13(d)(3) or 14(d)(2) of the Exchange Act).

1.2 “Board” shall mean the Board of Directors of the Company.

1.3 “Cause” shall mean a determination by the Company that Executive (a) has
engaged in gross negligence or willful misconduct in the performance of
Executive’s duties with respect to the Company or any of its affiliates, (b) has
materially breached any material provision of this Agreement or any written
agreement or corporate policy or code of conduct established by the Company or
any of its affiliates, (c) has willfully engaged in conduct that is materially
injurious to the Company or any of its affiliates, or (d) has been convicted of,
pleaded no contest to or received adjudicated probation or deferred adjudication
in connection with a felony involving fraud, dishonesty or moral turpitude (or a
crime of similar import in a foreign jurisdiction).

1.4 “Change in Control” shall mean:

(a) The acquisition by any Acquiring Person of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of fifty percent
(50%) or more of either (1) the then outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) or (2) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (a) any
acquisition by any Acquiring Person pursuant to a transaction which complies
with clause (c)(l) of this definition shall not constitute a Change in Control;
or



--------------------------------------------------------------------------------

(b) Individuals, who, immediately following the time when the common stock of
the Company becomes Public Stock, constitute the Board (the “Incumbent Board”)
cease for any reason to constitute at least a majority of the Board; provided,
however, that any individual becoming a director subsequent to the time when the
common stock of the Company becomes Public Stock whose election, or nomination
for election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered for purposes of this definition as though such individual was a
member of the Incumbent Board, but excluding, for these purposes, any such
individual whose initial assumption of office as a director occurs as a result
of an actual or threatened election contest with respect to the election or
removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of an Acquiring Person other than the Board; or

(c) The consummation of a Corporate Transaction unless, following such Corporate
Transaction, (1) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Corporate Transaction beneficially own, directly or indirectly, more than fifty
percent (50%) of, respectively, the then outstanding shares of common stock and
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of directors, as the case may be, of the Company
(if it be the ultimate parent entity following such Corporate Transaction) or
the corporation resulting from such Corporate Transaction (or the ultimate
parent entity which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries), and (2) at least a majority of the members of the board of
directors of the ultimate parent entity resulting from such Corporate
Transaction were members of the Board at the time of the execution of the
initial agreement, or of the action of the Board, providing for such Corporate
Transaction. For purposes of the foregoing sentence, only (A) shares of common
stock and voting securities of the Company, assuming the Company is the ultimate
parent entity following such Corporate Transaction, held by a beneficial owner
immediately prior to such Corporate Transaction and any additional shares of
common stock and voting securities of the Company issuable to such beneficial
owner in connection with such Corporate Transaction in respect of the shares of
common stock and voting securities of the Company held by such beneficial owner
immediately prior to such Corporate Transaction, or (B) shares of common stock
and voting securities of the ultimate parent entity following such Corporate
Transaction, assuming the Company is not the ultimate parent entity following
such Corporate Transaction, issuable to a beneficial owner in respect of the
shares of common stock and voting securities of the Company held by such
beneficial owner immediately prior to such Corporate Transaction, in either case
shall be included in determining whether or not the fifty percent
(50%) ownership test in this subsection (iii) has been satisfied.

1.5 “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

2



--------------------------------------------------------------------------------

1.6 “Corporate Transaction” shall mean a reorganization, merger or consolidation
of the Company, any of its subsidiaries or sale, lease or other disposition of
all or substantially all of the assets of the Company and its subsidiaries,
taken as a whole (other than to an entity wholly owned, directly or indirectly,
by the Company) or the liquidation or dissolution of the Company.

1.7 “Date of Termination” shall mean the date Executive’s employment with the
Company is considered to have terminated pursuant to Section 3.5.

1.8 “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

1.9 “Good Reason” shall mean the occurrence of any of the following events:

(a) a material diminution in Executive’s Base Salary, other than as part of a
decrease of up to 10% for all of the Company’s executive officers; or

(b) a material diminution in Executive’s authority, duties, or responsibilities,
excluding a change in management structure primarily affecting reporting
responsibility provided Executive reports directly to the Company’s President
and Chief Executive Officer; or

(c) the involuntary relocation of the geographic location of Executive’s
principal place of employment by more than 75 miles from the location of
Executive’s principal place of employment as of the Effective Date.

Notwithstanding the foregoing provisions of this Section 1.9 or any other
provision in this Agreement to the contrary, any assertion by Executive of a
termination of employment for “Good Reason” shall not be effective unless all of
the following requirements are satisfied: (i) the condition described in
Section 1.9(a), (b) or (c) giving rise to Executive’s termination of employment
must have arisen without Executive’s consent; (ii) Executive must provide
written notice to the Company of such condition in accordance with Section 11.1
within 45 days of the initial existence of the condition; (iii) the condition
specified in such notice must remain uncorrected for 30 days after receipt of
such notice by the Company; and (iv) the date of Executive’s termination of
employment must occur within 90 days after the initial existence of the
condition specified in such notice.

1.10 “Notice of Termination” shall mean a written notice delivered to the other
party indicating the specific termination provision in this Agreement relied
upon for termination of Executive’s employment and the intended Date of
Termination and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of Executive’s employment under the
provision so indicated.

1.11 “Person” shall mean any natural person, limited liability company,
corporation, limited partnership, general partnership, joint stock company,
joint venture, association, company, trust, bank trust company, land trust,
business trust, or other organization, whether or not a legal entity, and any
government or agency or political subdivision thereof.

1.12 “Public Stock” shall mean shares of capital stock (including depositary
receipts or depositary shares related to common stock or similar ordinary
shares) of any Person that are registered under section 12 of the Exchange Act
and listed for trading on a national securities exchange registered under
section 6(a) of the Exchange Act.

 

3



--------------------------------------------------------------------------------

1.13 “Section 409A Payment Date” shall mean the earlier of (a) the date of
Executive’s death or (b) the date that is six months after the date of
termination of Executive’s employment with the Company.

1.14 “Severance Multiple” shall mean two; provided, however, that the Severance
Multiple shall mean three if Executive’s employment hereunder shall terminate on
or within two years after the occurrence of a Change in Control.

ARTICLE II

EMPLOYMENT AND DUTIES

2.1 Employment; Effective Date. The Company agrees to employ Executive, and
Executive agrees to be employed by the Company, pursuant to the terms of this
Agreement beginning as of January 13, 2014 (the “Effective Date”) and continuing
for the period of time set forth in Article III of this Agreement, subject to
the terms and conditions of this Agreement.

2.2 Positions. From and after the Effective Date, the Company shall employ
Executive in the position of Chief Operating Officer of the Company or in such
other position or positions as the parties mutually may agree.

2.3 Duties and Services. Executive agrees to serve in the position(s) referred
to in Section 2.2 and to perform diligently and to the best of Executive’s
abilities the duties and services appertaining to such position(s), as well as
such additional duties and services appropriate to such position(s) which the
parties mutually may agree upon from time to time.

2.4 Other Interests. Executive agrees, during the period of Executive’s
employment by the Company, to devote substantially all of Executive’s business
time, energy and best efforts to the business and affairs of the Company and its
affiliates. Notwithstanding the foregoing, the parties acknowledge and agree
that Executive may (a) engage in and manage Executive’s passive personal
investments, (b) engage in charitable and civic activities and (c) serve on the
board of directors or similar governing body of those entities set forth on
Appendix A hereto and any other entity otherwise approved by the Board (or a
committee thereof); provided, however, that such activities set forth in
Section 2.4(a), (b) and (c) shall be permitted so long as such activities do not
conflict with the business and affairs of the Company or interfere with
Executive’s performance of Executive’s duties hereunder.

2.5 Duty of Loyalty. Executive acknowledges and agrees that Executive owes a
fiduciary duty of loyalty, fidelity and allegiance to act in the best interests
of the Company and to do no act that would injure the business, interests, or
reputation of the Company or any of its affiliates. In keeping with these
duties, Executive shall make full disclosure to the Company of all business
opportunities pertaining to the Company’s business and shall not appropriate for
Executive’s own benefit business opportunities concerning the subject matter of
the fiduciary relationship.

 

4



--------------------------------------------------------------------------------

ARTICLE III

TERM AND TERMINATION OF EMPLOYMENT

3.1 Term. Unless sooner terminated pursuant to other provisions hereof, the
Company agrees to employ Executive for the period beginning on the Effective
Date and ending on the second anniversary of the Effective Date (the “Initial
Expiration Date”); provided, however, that beginning on the Initial Expiration
Date, and on each anniversary of the Initial Expiration Date thereafter, if
Executive’s employment under this Agreement has not been terminated pursuant to
Sections 3.2 or 3.3, then said term of employment shall automatically be
extended for an additional one-year period unless on or before the date that is
60 days prior to the first day of any such extension period either party gives
written notice to the other that no such automatic extension shall occur, in
which case the term of employment shall terminate as of the Initial Expiration
Date or the anniversary of the Initial Expiration Date immediately following the
giving of such notice, as applicable.

3.2 Company’s Right to Terminate. Notwithstanding the provisions of Section 3.1,
the Company may terminate Executive’s employment under this Agreement at any
time for any of the following reasons by providing Executive with a Notice of
Termination:

(a) upon Executive being unable to perform Executive’s duties or fulfill
Executive’s obligations under this Agreement by reason of any physical or mental
impairment for a continuous period of not less than three months as determined
by the Company and certified in writing by a competent medical physician
selected by the Company; or

(b) Executive’s death; or

(c) for Cause; or

(d) for any other reason whatsoever or for no reason at all, in the sole
discretion of the Company.

3.3 Executive’s Right to Terminate. Notwithstanding the provisions of
Section 3.1, Executive shall have the right to terminate Executive’s employment
under this Agreement for Good Reason or for any other reason whatsoever or for
no reason at all, in the sole discretion of Executive, by providing the Company
with a Notice of Termination. In the case of a termination of employment by
Executive pursuant to this Section 3.3, the Date of Termination specified in the
Notice of Termination shall not be less than 15 nor more than 60 days from the
date such Notice of Termination is given, and the Company may require a Date of
Termination earlier than that specified in the Notice of Termination (and, if
such earlier Date of Termination is so required, it shall not change the basis
for Executive’s termination nor be construed or interpreted as a termination of
employment pursuant to Section 3.1 or Section 3.2).

3.4 Deemed Resignations. Unless otherwise agreed to in writing by the Company
and Executive prior to the termination of Executive’s employment, any
termination of Executive’s employment shall constitute (a) an automatic
resignation of Executive as an officer of the Company and each affiliate of the
Company and (b) an automatic resignation of Executive from the Board (if
applicable), from the board of directors of any affiliate of the Company and

 

5



--------------------------------------------------------------------------------

from the board of directors or similar governing body of any corporation,
limited liability entity or other entity in which the Company or any affiliate
holds an equity interest and with respect to which board or similar governing
body Executive serves as the Company’s or such affiliate’s designee or other
representative.

3.5 Meaning of Termination of Employment. For all purposes of this Agreement,
Executive shall be considered to have terminated employment with the Company
when Executive incurs a “separation from service” with the Company within the
meaning of section 409A(a)(2)(A)(i) of the Code and applicable administrative
guidance issued thereunder.

ARTICLE IV

COMPENSATION AND BENEFITS

4.1 Base Salary. During the term of this Agreement, Executive shall receive a
minimum, annualized base salary of $475,000 (the “Base Salary”). Executive’s
annualized base salary shall be reviewed at least annually by the Company and,
in the sole discretion of the Company, such annualized base salary may be
increased (but not decreased) effective as of any date determined by the
Company; provided, however, the Company may decrease Executive’s Base Salary by
up to 10% as part of similar reductions applicable to all of the Company’s
executive officers. Executive’s Base Salary shall be paid in substantially equal
installments in accordance with the Company’s standard policy regarding payment
of compensation to executives but no less frequently than monthly.

4.2 Annual Bonus. Executive shall be eligible to participate in the Company’s
Management Incentive Plan (the “MIP”), with a target of not less than 100% of
Executive’s annual base salary as provided in Section 4.1 of this Agreement,
payable in accordance with the terms of the MIP; provided, however, that (except
as otherwise provided in Section 7.1(b)) Executive will be entitled to receive
payment of such Annual Bonus only if Executive is employed by the Company on
such date of payment.

4.3 Restricted Stock Unit Award. On the Effective Date, Executive shall be
granted restricted stock units pursuant to the Company’s 2010 Stock Incentive
Plan, with each unit having a notional value equal to one share of Company
common stock, with an aggregate target value of $1,200,000 (rounded up to the
nearest whole share) as of the grant date, subject to the terms and conditions
set forth in the applicable award agreement and this Agreement (including
customary vesting based on continued employment over four years).

4.4 Long-Term Incentive Plan Participation. Executive shall be eligible to
receive a long-term incentive award in the form of an equity award with respect
to the Company’s common stock, which award may consist of restricted stock,
restricted stock units, stock options, or other types of equity-based awards
consistent with the Company’s 2010 Stock Incentive Plan (the “LTIP Awards”),
with an aggregate target value of not less than $1,000,000 and not more than
$1,200,000, subject to approval by the Nominating, Governance & Compensation
Committee of the Company. The terms and conditions of the LTIP Awards
(including, without limitation, the form of awards, the purchase price (if any),
vesting conditions, exercise rights, payment terms, termination provisions,
transfer restrictions and repurchase rights) shall be determined in a manner
consistent with the Company’s 2010 Stock Incentive Plan.

 

6



--------------------------------------------------------------------------------

4.5 Deferred Compensation Plan Participation. Executive shall be an Eligible
Employee (as defined in the Company’s Deferred Compensation and Restoration Plan
(the “Deferred Compensation Plan”)) for the 2014 plan year. Subsequent to the
2014 plan year, Executive’s status as an Eligible Employee shall be determined
in accordance with the terms and provisions of the Deferred Compensation Plan.

4.6 Other Benefits. During Executive’s employment hereunder, Executive shall be
eligible to participate in all benefit plans and programs of the Company,
including improvements or modifications of the same, which are now, or may
hereafter be, available to other senior executives of the Company. The Company
shall not, however, by reason of this Section 4.6, be obligated to institute,
maintain, or refrain from changing, amending, or discontinuing, any such benefit
plan or program, so long as such changes are similarly applicable to other
senior executives generally.

4.7 Expenses. The Company shall reimburse Executive for (i) reasonable packing,
shipping, transportation costs and other expenses incurred by Executive in
relocating Executive, Executive’s family and personal property to the greater
Houston area, and (ii) all other reasonable business expenses incurred by
Executive in performing services hereunder, including all expenses of travel and
living expenses while away from home on business or at the request of and in the
service of the Company; provided, in each case, that such expenses are incurred
and accounted for in accordance with the policies and procedures established by
the Company. Any such reimbursement of expenses shall be made by the Company
upon or as soon as practicable following receipt of supporting documentation
reasonably satisfactory to the Company (but in any event not later than the
close of Executive’s taxable year following the taxable year in which the
expense is incurred by Executive); provided, however, that, upon Executive’s
termination of employment with the Company, in no event shall any additional
reimbursement be made prior to the Section 409A Payment Date to the extent such
payment delay is required under section 409A(a)(2)(B)(i) of the Code. In no
event shall any reimbursement be made to Executive for such fees and expenses
after the later of (a) the first anniversary of the date of Executive’s death or
(b) the date that is five years after the date of Executive’s termination of
employment with the Company (other than by reason of Executive’s death).

4.8 Vacation and Sick Leave. During Executive’s employment hereunder, Executive
shall be entitled to (a) sick leave in accordance with the Company’s policies
applicable to its senior executives and (b) four weeks paid vacation each
calendar year (none of which may be carried forward to a succeeding year).

4.9 Offices. Subject to Articles II, III, and IV hereof, Executive agrees to
serve without additional compensation, if elected or appointed thereto, as a
director of the Company or any of the Company’s affiliates and as a member of
any committees of the board of directors of any such entities, and in one or
more executive positions of any of the Company’s affiliates.

 

7



--------------------------------------------------------------------------------

ARTICLE V

PROTECTION OF INFORMATION

5.1 Disclosure to and Property of the Company. For purposes of this Article V,
the term “the Company” shall include the Company and any of its affiliates, and
any reference to “employment” or similar terms shall include a director and/or
consulting relationship. All information, trade secrets, designs, ideas,
concepts, improvements, product developments, discoveries and inventions,
whether patentable or not, that are conceived, made, developed, disclosed to or
acquired by Executive, individually or in conjunction with others, during the
period of Executive’s employment by the Company (whether during business hours
or otherwise and whether on the Company’s premises or otherwise) that relate to
the Company’s or any of its affiliates’ businesses, trade secrets, products or
services (including, without limitation, all such information relating to
corporate opportunities, strategies, business plans, product specifications,
compositions, manufacturing and distribution methods and processes, research,
financial and sales data, pricing terms, evaluations, opinions, interpretations,
acquisition prospects, the identity of customers or their requirements, the
identity of key contacts within the customer’s organizations or within the
organization of acquisition prospects, or production, marketing and
merchandising techniques, prospective names and marks) and all writings or
materials of any type embodying any of such information, ideas, concepts,
improvements, discoveries, inventions and other similar forms of expression
(collectively, “Confidential Information”) shall be disclosed to the Company and
are and shall be the sole and exclusive property of the Company or its
affiliates, as applicable. Moreover, all documents, videotapes, written
presentations, brochures, drawings, memoranda, notes, records, files,
correspondence, manuals, models, specifications, computer programs, E-mail,
voice mail, electronic databases, maps, drawings, architectural renditions,
models and all other writings or materials of any type embodying any of such
information, ideas, concepts, improvements, discoveries, inventions and other
similar forms of expression (collectively, “Work Product”) are and shall be the
sole and exclusive property of the Company (or its affiliates). Executive agrees
to perform all actions reasonably requested by the Company or its affiliates to
establish and confirm such exclusive ownership. Upon termination of Executive’s
employment with the Company, for any reason, Executive promptly shall deliver
such Confidential Information and Work Product, and all copies thereof, to the
Company.

5.2 Disclosure to Executive. The Company shall disclose to Executive and place
Executive in a position to have access to or develop Confidential Information
and Work Product of the Company (or its affiliates); and shall entrust Executive
with business opportunities of the Company (or its affiliates); and shall place
Executive in a position to develop business good will on behalf of the Company
(or its affiliates).

5.3 No Unauthorized Use or Disclosure. Executive agrees to preserve and protect
the confidentiality of all Confidential Information and Work Product of the
Company and its affiliates. Executive agrees that Executive will not, at any
time during or after Executive’s employment with the Company, make any
unauthorized disclosure of, and Executive shall not remove from the Company
premises, Confidential Information or Work Product of the Company or its
affiliates, or make any use thereof, except, in each case, in the carrying out
of Executive’s responsibilities hereunder. Executive shall use all reasonable
efforts to cause all persons or entities to whom any Confidential Information
shall be disclosed by Executive hereunder to preserve and protect the
confidentiality of such Confidential Information. Executive shall have no
obligation hereunder to keep confidential any Confidential Information if and to
the extent disclosure thereof is specifically required by law; provided,
however, that in the event disclosure is required by applicable law, Executive
shall provide the Company with prompt notice of such requirement prior to making
any such disclosure, so that the Company may seek an appropriate

 

8



--------------------------------------------------------------------------------

protective order. At the request of the Company at any time, Executive agrees to
deliver to the Company all Confidential Information that Executive may possess
or control. Executive agrees that all Confidential Information of the Company
(whether now or hereafter existing) conceived, discovered or made by Executive
during the period of Executive’s employment by the Company exclusively belongs
to the Company (and not to Executive), and upon request by the Company for
specified Confidential Information, Executive will promptly disclose such
Confidential Information to the Company and perform all actions reasonably
requested by the Company to establish and confirm such exclusive ownership.
Affiliates of the Company shall be third party beneficiaries of Executive’s
obligations under this Article V. As a result of Executive’s employment by the
Company, Executive may also from time to time have access to, or knowledge of,
Confidential Information or Work Product of third parties, such as customers,
suppliers, partners, joint venturers, and the like, of the Company and its
affiliates. Executive also agrees to preserve and protect the confidentiality of
such third party Confidential Information and Work Product.

5.4 Ownership by the Company. If, during Executive’s employment by the Company,
Executive creates any work of authorship fixed in any tangible medium of
expression that is the subject matter of copyright (such as videotapes, written
presentations, or acquisitions, computer programs, E-mail, voice mail,
electronic databases, drawings, maps, architectural renditions, models, manuals,
brochures, or the like) relating to the Company’s business, products, or
services, whether such work is created solely by Executive or jointly with
others (whether during business hours or otherwise and whether on the Company’s
premises or otherwise), including any Work Product, the Company shall be deemed
the author of such work if the work is prepared by Executive in the scope of
Executive’s employment; or, if the work relating to the Company’s business,
products, or services is not prepared by Executive within the scope of
Executive’s employment but is specially ordered by the Company as a contribution
to a collective work, as a part of a motion picture or other audiovisual work,
as a translation, as a supplementary work, as a compilation, or as an
instructional text, then the work shall be considered to be work made for hire
and the Company shall be the author of the work. If the work relating to the
Company’s business, products, or services is neither prepared by Executive
within the scope of Executive’s employment nor a work specially ordered that is
deemed to be a work made for hire during Executive’s employment by the Company,
then Executive hereby agrees to assign, and by these presents does assign, to
the Company all of Executive’s worldwide right, title, and interest in and to
such work and all rights of copyright therein.

5.5 Assistance by Executive. During the period of Executive’s employment by the
Company, Executive shall assist the Company and its nominee, at any time, in the
protection of the Company’s or its affiliates’ worldwide right, title and
interest in and to Confidential Information and Work Product and the execution
of all formal assignment documents requested by the Company or its nominee(s)
and the execution of all lawful oaths and applications for patents and
registration of copyright in the United States and foreign countries. After
Executive’s employment with the Company terminates, at the request from time to
time and expense of the Company or its affiliates, Executive shall assist the
Company or its nominee(s) in the protection of the Company’s or its affiliates’
worldwide right, title and interest in and to Confidential Information and Work
Product and the execution of all formal assignment documents requested by the
Company or its nominee and the execution of all lawful oaths and applications
for patents and registration of copyright in the United States and foreign
countries.

 

9



--------------------------------------------------------------------------------

5.6 Remedies. Executive acknowledges that money damages would not be a
sufficient remedy for any breach of this Article V by Executive, and the Company
or its affiliates shall be entitled to enforce the provisions of this Article V
by terminating payments then owing to Executive under this Agreement or
otherwise and to specific performance and injunctive relief as remedies for such
breach or any threatened breach. Such remedies shall not be deemed the exclusive
remedies for a breach of this Article V but shall be in addition to all remedies
available at law or in equity, including the recovery of damages from Executive
and Executive’s agents. However, if it is determined that Executive has not
committed a breach of this Article V, then the Company shall resume the payments
and benefits due under this Agreement and pay to Executive and Executive’s
spouse, if applicable, all payments and benefits that had been suspended pending
such determination.

ARTICLE VI

STATEMENTS CONCERNING THE COMPANY

6.1 Statements Concerning the Company. Executive shall refrain, both during and
after the termination of the employment relationship, from publishing any oral
or written statements about the Company, any of its affiliates or any of the
Company’s or such affiliates’ directors, officers, employees, consultants,
agents or representatives that (a) are slanderous, libelous or defamatory,
(b) disclose Confidential Information of the Company, any of its affiliates or
any of the Company’s or any such affiliates’ business affairs, directors,
officers, employees, consultants, agents or representatives, or (c) place the
Company, any of its affiliates, or any of the Company’s or any such affiliates’
directors, officers, employees, Consultants, agents or representatives in a
false light before the public. A violation or threatened violation of this
prohibition may be enjoined by the courts. The rights afforded the Company and
its affiliates under this provision are in addition to any and all rights and
remedies otherwise afforded by law.

ARTICLE VII

EFFECT OF TERMINATION OF EMPLOYMENT ON COMPENSATION

7.1 Effect of Termination of Employment on Compensation.

(a) If Executive’s employment hereunder shall terminate at the expiration of the
term provided in Section 3.1 because Executive provided written notice of
non-renewal to the Company, for any reason described in Section 3.2(a), 3.2(b),
or 3.2(c) or pursuant to Executive’s resignation for other than Good Reason,
then all compensation and all benefits to Executive hereunder shall terminate
contemporaneously with such termination of employment, except that Executive
shall be entitled to (i) payment of all accrued and unpaid Base Salary to the
Date of Termination, (ii) reimbursement for all incurred but unreimbursed
expenses for which Executive is entitled to reimbursement in accordance with
Section 4.6, (iii) payment of all accrued and unused paid vacation for the
calendar year in which the Date of Termination occurs, and (iv) benefits to
which Executive is entitled under the terms of any applicable benefit plan or
program.

(b) If Executive’s employment hereunder shall terminate at expiration of the
term provided in Section 3.1 because the Company provided written notice of
non-renewal to Executive, pursuant to Executive’s resignation for Good Reason or
by action

 

10



--------------------------------------------------------------------------------

of the Company pursuant to Section 3.2 for any reason other than those
encompassed by Section 3.2(a), 3.2(b), or 3.2(c), then all compensation and all
benefits to Executive hereunder shall terminate contemporaneously with such
termination of employment, except that (i) Executive shall be entitled to
receive the compensation and benefits described in clauses (i) through (iv) of
Section 7.1(a) and (ii) if, on the Date of Termination, the Company does not
have a right to terminate Executive’s employment under Section 3.2(a), 3.2(b),
or 3.2(c) and subject to Executive’s delivery, within 50 days after the Date of
Termination, and non-revocation of an executed release substantially in the form
of the release contained at Appendix B (the “Release”), Executive shall receive
the following additional compensation and benefits from the Company (but no
other additional compensation or benefits after such termination):

(A) the Company shall pay to Executive any unpaid Annual Bonus for the calendar
year ending prior to the Date of Termination, which amount shall be payable in a
lump-sum on the date such annual bonuses are paid to executives who have
continued employment with the Company (but in no event earlier than 60 days
after the Date of Termination (or, if earlier, the December 31 next following
such calendar year) nor later than the December 31 next following such calendar
year);

(B) the Company shall pay to Executive a bonus for the calendar year in which
the Date of Termination occurs in an amount equal to the Annual Bonus for such
year as determined in good faith by the Board in accordance with the criteria
established pursuant to Section 4.3 and based on the Company’s performance for
such year, which amount shall be prorated through and including the Date of
Termination (based on the ratio of the number of days Executive was employed by
the Company during such year to the number of days in such year), payable in a
lump-sum on or before the date such annual bonuses are paid to executives who
have continued employment with the Company (but in no event earlier than 60 days
after the Date of Termination nor later than the May 15 next following such
calendar year);

(C) the Company shall pay to Executive an amount equal to the Severance Multiple
times the sum of (i) Executive’s Base Salary as of the Date of Termination and
(ii) 100% of Executive’s Base Salary as of the Date of Termination, which amount
shall be paid in a lump sum payment on the date that is 60 days after the Date
of Termination occurs; and

(D) during the portion, if any, of the 18-month period following the Date of
Termination that Executive elects to continue coverage for Executive and
Executive’s spouse and eligible dependents, if any, under the Company’s group
health plans under the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended (COBRA), and/or sections 601 through 608 of the Employee Retirement
Income Security Act of 1974, as amended, the Company shall promptly reimburse
Executive on a monthly basis for the difference between the amount Executive
pays to effect and continue such coverage and the employee contribution amount
that active senior executive employees of the Company pay for the same or
similar coverage under such group health plans.

 

11



--------------------------------------------------------------------------------

Notwithstanding the time of payment provisions of Section 7.1(b)(ii)(B) above,
if Executive is a specified employee (as such term is defined in section 409A of
the Code and as determined by the Company in accordance with any method
permitted under section 409A of the Code) and the payment of the amount
described in such Section would be subject to additional taxes and interest
under section 409A of the Code because the timing of such payment is not delayed
as provided in section 409A(a)(2)(B)(i) of the Code and the regulations
thereunder, then such amount (together with interest on a non-compounded basis,
from the date such payment would have been made had this payment delay not
applied to the actual date of payment, at the prime rate of interest announced
by Wells Fargo Bank, National Association (or any successor thereto) at its
principal office in Charlotte, North Carolina on the date of Executive’s
termination of employment (or the first business day following such date if such
termination does not occur on a business day)) shall be paid within five
business days after the Section 409A Payment Date.

ARTICLE VIII

NON-COMPETITION AGREEMENT

8.1 Definitions. As used in this Article VIII, the following terms shall have
the following meanings:

“Business” means (a) during the period of Executive’s employment by the Company,
the design, manufacture and supply of products and services for the oil and gas
industry provided by the Company and its subsidiaries during such period and
other products and services that are functionally equivalent to the foregoing,
and (b) during the portion of the Prohibited Period that begins on the
termination of Executive’s employment with the Company, the design, manufacture
and supply of products and services for the oil and gas industry provided by the
Company and its subsidiaries at the time of such termination of employment (or,
if earlier, at the time immediately preceding the date upon which a Change in
Control occurs) and other products and services that are functionally equivalent
to the foregoing.

“Competing Business” means any business, individual, partnership, firm,
corporation or other entity (other than an affiliate of the Company, L. E.
Simmons & Associates, Inc. (“LESA”) and its affiliates or another entity in
which SCF-V, L.P., a Delaware limited partnership, SCF-VI, L.P., a Delaware
limited partnership, and SCF-VII, L.P., a Delaware limited partnership, or any
future limited partnership established by an affiliate of LESA has an ownership
interest) which wholly or in any significant part engages in any business
competing with the Business in the Restricted Area. In no event will the Company
or any of its subsidiaries be deemed a Competing Business.

“Governmental Authority” means any governmental, quasi-governmental, state,
county, city or other political subdivision of the United States or any other
country, or any agency, court or instrumentality, foreign or domestic, or
statutory or regulatory body thereof.

 

12



--------------------------------------------------------------------------------

“Legal Requirement” means any law, statute, code, ordinance, order, rule,
regulation, judgment, decree, injunction, franchise, permit, certificate,
license, authorization, or other directional requirement (including, without
limitation, any of the foregoing that relates to environmental standards or
controls, energy regulations and occupational, safety and health standards or
controls including those arising under environmental laws) of any Governmental
Authority.

“Prohibited Period” means the period during which Executive is employed by the
Company hereunder and a period of two years following the end of Executive’s
employment with the Company.

“Restricted Area” means any geographical area within 100 miles in which the
Company and its subsidiaries engage in the Business during the period during
which Executive is employed hereunder, which such area includes, without
limitation, the parishes in Louisiana set forth on Appendix C hereto.

8.2 Non-Competition; Non-Solicitation. Executive and the Company agree to the
non-competition and non-solicitation provisions of this Article VIII in
consideration for the Confidential Information provided by the Company to
Executive pursuant to Article V of this Agreement, to protect the trade secrets
and confidential information of the Company or its affiliates disclosed or
entrusted to Executive by the Company or its affiliates or created or developed
by Executive for the Company or its affiliates, to protect the business goodwill
of the Company or its affiliates developed through the efforts of Executive
and/or the business opportunities disclosed or entrusted to Executive by the
Company or its affiliates and as an additional incentive for the Company to
enter into this Agreement.

(a) Subject to the exceptions set forth in Section 8.2(b) below, Executive
expressly covenants and agrees that during the Prohibited Period (i) Executive
will refrain from carrying on or engaging in, directly or indirectly, any
Competing Business in the Restricted Area and (ii) Executive will not, and
Executive will cause Executive’s affiliates not to, directly or indirectly, own,
manage, operate, join, become an employee of, partner in, owner or member of (or
an independent contractor to), control or participate in, be connected with or
loan money to, sell or lease equipment or property to, or otherwise be
affiliated with any business, individual, partnership, firm, corporation or
other entity which engages in a Competing Business in the Restricted Area, as
Executive expressly agrees that each of the foregoing activities would represent
carrying on or engaging in a Competitive Business, as prohibited by this
Section 8.2(a).

(b) Notwithstanding the restrictions contained in Section 8.2(a), Executive or
any of Executive’s affiliates may own an aggregate of not more than 2% of the
outstanding stock of any class of any corporation engaged in a Competing
Business, if such stock is listed on a national securities exchange or regularly
traded in the over-the-counter market by a member of a national securities
exchange, without violating the provisions of Section 8.2(a), provided that
neither Executive nor any of Executive’s affiliates has the power, directly or
indirectly, to control or direct the management or affairs of any such
corporation and is not involved in the management of such corporation.

 

13



--------------------------------------------------------------------------------

(c) Executive further expressly covenants and agrees that during the Prohibited
Period, Executive will not, and Executive will cause Executive’s affiliates not
to (i) engage or employ, or solicit or contact with a view to the engagement or
employment of, or recommend or refer to any person or entity (other than the
Company or one of its affiliates) for engagement or employment any person who is
an officer or employee of the Company or any of its affiliates or (ii) canvass,
solicit, approach or entice away or cause to be canvassed, solicited, approached
or enticed away from the Company or any of its affiliates any person or entity
who or which is a customer of any of such entities during the period during
which Executive is employed by the Company.

(d) The restrictions contained in Section 8.2 shall not apply to any product or
service that the Company provided during Executive’s employment but that the
Company no longer provides at the Date of Termination. Further, notwithstanding
the other provisions of this Section 8.2, within the State of Oklahoma, the
restrictions of Sections 8.2(a) and 8.2(c)(ii) shall be limited to preventing
Executive from directly soliciting the sale of goods, services or a combination
of goods and services from any established customer of the Company, as may exist
from time-to-time.

(e) Before accepting employment with any other person or entity while employed
by the Company or during the Prohibited Period, the Executive will inform such
person or entity of the restrictions contained in this Article VIII.

8.3 Relief. Executive and the Company agree and acknowledge that the limitations
as to time, geographical area and scope of activity to be restrained as set
forth in Section 8.2 are reasonable and do not impose any greater restraint than
is necessary to protect the legitimate business interests of the Company.
Executive and the Company also acknowledge that money damages would not be
sufficient remedy for any breach of this Article VIII by Executive, and the
Company or its affiliates shall be entitled to enforce the provisions of this
Article .VIII by terminating payments then owing to Executive under this
Agreement or otherwise and to specific performance and injunctive relief as
remedies for such breach or any threatened breach. Such remedies shall not be
deemed the exclusive remedies for a breach of this Article VIII but shall be in
addition to all remedies available at law or in equity, including the recovery
of damages from Executive and Executive’s agents. However, if it is determined
that Executive has not committed a breach of this Article VIII, then the Company
shall resume the payments and benefits due under this Agreement and pay to
Executive all payments and benefits that had been suspended pending such
determination.

8.4 Reasonableness; Enforcement. Executive hereby represents to the Company that
Executive has read and understands, and agrees to be bound by, the terms of this
Article VIII. Executive acknowledges that the geographic scope and duration of
the covenants contained in this Article VIII are the result of arm’s-length
bargaining and are fair and reasonable in light of (a) the nature and wide
geographic scope of the operations of the Business, (b) Executive’s level of
control over and contact with the Business in all jurisdictions in which it is
conducted, (c) the

 

14



--------------------------------------------------------------------------------

fact that the Business is conducted throughout the Restricted Area and (d) the
amount of Confidential Information that Executive is receiving in connection
with the performance of Executive’s duties hereunder. It is the desire and
intent of the parties that the provisions of this Article VIII be enforced to
the fullest extent permitted under applicable Legal Requirements, whether now or
hereafter in effect and therefore, to the extent permitted by applicable Legal
Requirements, Executive and the Company hereby waive any provision of applicable
Legal Requirements that would render any provision of this Article VIII invalid
or unenforceable.

8.5 Reformation. The Company and Executive agree that the foregoing restrictions
are reasonable under the circumstances and that any breach of the covenants
contained in this Article VIII would cause irreparable injury to the Company.
Executive understands that the foregoing restrictions may limit Executive’s
ability to engage in certain businesses anywhere in the Restricted Area during
the Prohibited Period, but acknowledges that Executive will receive sufficient
consideration from the Company to justify such restriction. Further, Executive
acknowledges that Executive’s skills are such that Executive can be gainfully
employed in non-competitive employment, and that the agreement not to compete
will not prevent Executive from earning a living. Nevertheless, if any of the
aforesaid restrictions are found by a court of competent jurisdiction to be
unreasonable, or overly broad as to geographic area or time, or otherwise
unenforceable, the parties intend for the restrictions herein set forth to be
modified by the court making such determination so as to be reasonable and
enforceable and, as so modified, to be fully enforced. By agreeing to this
contractual modification prospectively at this time, the Company and Executive
intend to make this provision enforceable under the law or laws of all
applicable States, Provinces and other jurisdictions so that the entire
agreement not to compete and this Agreement as prospectively modified shall
remain in full force and effect and shall not be rendered void or illegal. Such
modification shall not affect the payments made to Executive under this
Agreement.

ARTICLE IX

DISPUTE RESOLUTION

9.1 Arbitration. All claims or disputes between Executive and the Company or its
parents, subsidiaries and affiliates (including, without limitation, claims
relating to the validity, scope, and enforceability of this Article IX and
claims arising under any federal, state or local law regarding the terms and
conditions of employment or prohibiting discrimination in employment or
governing the employment relationship in any way) shall be submitted for final
and binding arbitration in Houston, Texas in accordance with the then-applicable
rules for resolution of employment disputes of the American Arbitration
Association (“AAA”). The arbitration shall be conducted by a single arbitrator
chosen pursuant to the then-applicable rules for resolution of employment
disputes of the AAA, and the Company shall bear the costs of such arbitration.
For the avoidance of doubt, the Company’s assumption of costs referenced in the
previous sentence applies to the costs of the AAA only, and does not include
attorney or expert fees or other fees or costs incurred by Executive. The
arbitrator shall apply the substantive law of the State of Texas (excluding
Texas choice-of-law principles that might call for the application of some other
state’s law), or federal law, or both as applicable to the claims asserted. The
results of the arbitration and the decision of the arbitrator will be final and
binding on the parties and each party agrees and acknowledges that these results
shall be enforceable in a court of law. No demand for arbitration may be made
after the date when the institution of legal or equitable

 

15



--------------------------------------------------------------------------------

proceedings based on such claim or dispute would be barred by the applicable
statute(s) of limitations. In the event either party must resort to the judicial
process to enforce the provisions of this Agreement, the award of an arbitrator
or equitable relief granted by an arbitrator, the party successfully seeking
enforcement shall be entitled to recover from the other party all costs of such
litigation including, but not limited to, reasonable attorneys fees and court
costs. To the fullest extent permitted by law, all proceedings conducted
pursuant to this agreement to arbitrate, including any order, decision or award
of the arbitrator, shall be kept confidential by all parties. Notwithstanding
the foregoing, Executive and the Company further acknowledge and agree that a
court of competent jurisdiction residing in Houston, Texas shall have the power
to maintain the status quo pending the arbitration of any dispute under this
Article IX, and this Article IX shall not require the arbitration of any
application for emergency, temporary or preliminary injunctive relief (including
temporary restraining orders) by either party pending arbitration, including,
without limitation, any application for emergency, temporary or preliminary
injunctive relief for any claim arising out of Article V or Article VIII of this
Agreement; provided, however, that the remainder of any such dispute beyond the
application for such emergency, temporary or preliminary injunctive relief shall
be subject to arbitration under this Article IX. THE PARTIES ACKNOWLEDGE THAT,
BY SIGNING THIS AGREEMENT, THEY ARE KNOWINGLY AND VOLUNTARILY WAIVING ANY RIGHTS
THAT THEY MAY HAVE TO A JURY TRIAL OR, EXCEPT AS EXPRESSLY PROVIDED HEREIN, A
COURT TRIAL OF ANY CLAIM THAT IS SUBJECT TO THIS ARTICLE IX.

ARTICLE X

CERTAIN EXCISE TAXES

10.1 Certain Excise Taxes. Notwithstanding anything to the contrary in this
Agreement, if Executive is a “disqualified individual” (as defined in section
280G(c) of the Code), and the payments and benefits provided for in this
Agreement, together with any other payments and benefits which Executive has the
right to receive from the Company or any of its affiliates, would constitute a
“parachute payment” (as defined in section 280G(b)(2) of the Code), then the
payments and benefits provided for in this Agreement shall be either (a) reduced
(but not below zero) so that the present value of such total amounts and
benefits received by Executive from the Company and its affiliates will be one
dollar ($1.00) less than three times Executive’s “base amount” (as defined in
section 280G(b)(3) of the Code) and so that no portion of such amounts and
benefits received by Executive shall be subject to the excise tax imposed by
section 4999 of the Code or (b) paid in full, whichever produces the better net
after-tax position to Executive (taking into account any applicable excise tax
under section 4999 of the Code and any other applicable taxes). The reduction of
payments and benefits hereunder, if applicable, shall be made by reducing,
first, payments or benefits to be paid in cash hereunder in the order in which
such payment or benefit would be paid or provided (beginning with such payment
or benefit that would be made last in time and continuing, to the extent
necessary, through to such payment or benefit that would be made first in time)
and, then, reducing any benefit to be provided in-kind hereunder in a similar
order. The determination as to whether any such reduction in the amount of the
payments and benefits provided hereunder is necessary shall be made by the
Company in good faith. If a reduced payment or benefit is made or provided and
through error or otherwise that payment or benefit, when aggregated with other
payments and benefits from the Company (or its affiliates) used in determining
if a “parachute payment” exists, exceeds one dollar ($1.00) less than three
times Executive’s base amount, then Executive shall

 

16



--------------------------------------------------------------------------------

immediately repay such excess to the Company upon notification that an
overpayment has been made. Nothing in this Section 10.1 shall require the
Company to be responsible for, or have any liability or obligation with respect
to, Executive’s excise tax liabilities under section 4999 of the Code.

ARTICLE XI

MISCELLANEOUS

11.1 Notices. For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given (a) when received if delivered personally or by courier,
(b) on the date receipt is acknowledged if delivered by certified mail, postage
prepaid, return receipt requested or (c) one day after transmission if sent by
facsimile transmission with confirmation of transmission, as follows:

 

If to Executive, addressed to:

   Prady Iyyanki    920 Memorial City Way, Suite 1000    Houston, Texas 77024

If to the Company, addressed to:

   Forum Energy Technologies, Inc.    920 Memorial City Way    Suite 1000   
Houston, Texas 77024    Attention: General Counsel    Facsimile: 713-583-9346

or to such other address as either party may furnish to the other in writing in
accordance herewith, except that notices or changes of address shall be
effective only upon receipt.

11.2 Applicable Law; Submission to Jurisdiction.

(a) This Agreement is entered into under, and shall be governed for all purposes
by, the laws of the State of Texas, without regard to conflicts of laws
principles thereof.

(b) With respect to any claim or dispute related to or arising under this
Agreement, the parties hereto hereby consent to the exclusive jurisdiction,
forum and venue of the state and federal courts located in Harris County, Texas.

11.3 No Waiver. No failure by either party hereto at any time to give notice of
any breach by the other party of, or to require compliance with, any condition
or provision of this Agreement shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.

11.4 Severability. If a court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable, then the invalidity or
unenforceability of that provision shall not affect the validity or
enforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect.

 

17



--------------------------------------------------------------------------------

11.5 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.

11.6 Withholding of Taxes and Other Employee Deductions. The Company may
withhold from any benefits and payments made pursuant to this Agreement all
federal, state, city and other taxes and withholdings as may be required
pursuant to any law or governmental regulation or ruling and all other customary
deductions made with respect to the Company’s employees generally.

11.7 Headings. The Section headings have been inserted for purposes of
convenience and shall not be used for interpretive purposes.

11.8 Gender and Plurals. Wherever the context so requires, the masculine gender
includes the feminine or neuter, and the singular number includes the plural and
conversely.

11.9 Affiliate and Subsidiary. As used in this Agreement, (a) the term
“affiliate” as used with respect to a particular person or entity shall mean any
other person or entity which owns or controls, is owned or controlled by, or is
under common ownership or control with, such particular person or entity and
(b) the term “subsidiary” as used with respect to a particular entity shall mean
a direct or indirect subsidiary of such entity.

11.10 Successors. This Agreement shall be binding upon and inure to the benefit
of the Company and any successor of the Company. Except as provided in the
preceding sentence, this Agreement, and the rights and obligations of the
parties hereunder, are personal and neither this Agreement, nor any right,
benefit or obligation of either party hereto, shall be subject to voluntary or
involuntary assignment, alienation or transfer, whether by operation of law or
otherwise, without the prior written consent of the other party. In addition,
any payment owed to Executive hereunder after the date of Executive’s death
shall be paid to Executive’s estate.

11.11 Term. Termination of this Agreement shall not affect any right or
obligation of any party which is accrued or vested prior to such termination.
Without limiting the scope of the preceding sentence, the provisions of Articles
V, VI, VII, VIII and IX shall survive any termination of the employment
relationship and/or of this Agreement.

11.12 Entire Agreement. Except as provided in any signed written agreement
contemporaneously or hereafter executed by the Company and Executive, this
Agreement constitutes the entire agreement of the parties with regard to the
subject matter hereof, and contains all the covenants, promises,
representations, warranties and agreements between the parties with respect to
employment of Executive by the Company. Without limiting the scope of the
preceding sentence, all understandings and agreements preceding the date of
execution of this Agreement and relating to the subject matter hereof.

11.13 Modification; Waiver. Any modification to or waiver of this Agreement will
be effective only if it is in writing and signed by the parties to this
Agreement.

 

18



--------------------------------------------------------------------------------

11.14 Actions by the Board. Any and all determinations or other actions required
of the Board hereunder that relate specifically to Executive’s employment by the
Company or the terms and conditions of such employment shall be made by the
members of the Board other than Executive if Executive is a member of the Board,
and Executive shall not have any right to vote or decide upon any such matter.

11.15 Executive’s Representations and Warranties. Executive represents and
warrants to the Company that (a) Executive does not have any agreements with
Executive’s prior employer that will prohibit Executive from working for the
Company or fulfilling Executive’s duties and obligations to the Company pursuant
to this Agreement and (b) Executive has complied with all duties imposed on
Executive with respect to Executive’s former employer, e.g., Executive does not
possess any tangible property belonging to Executive’s former employer.

11.16 Delayed Payment Restriction. Notwithstanding any provision in this
Agreement to the contrary, if any payment or benefit provided for herein would
be subject to additional taxes and interest under section 409A of the Code if
Executive’s receipt of such payment or benefit is not delayed until the
Section 409A Payment Date, then such payment or benefit shall not be provided to
Executive (or Executive’s estate, if applicable) until the Section 409A Payment
Date.

[Signatures begin on next page.]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
December 18, 2013.

 

FORUM ENERGY TECHNOLOGIES, INC. /s/ C. Christopher Gaut Name:   C. Christopher
Gaut Title:   Chairman, President and CEO PRADY IYYANKI /s/ Prady Iyyanki



--------------------------------------------------------------------------------

APPENDIX A

PERMITTED ACTIVITIES

As of the Effective Date, Executive is serving on the board of directors or
similar governing body of the following entities:

None.

 

A-1



--------------------------------------------------------------------------------

APPENDIX B

RELEASE AGREEMENT

This Release Agreement (this “Agreement”) constitutes the release referred to in
that certain Employment Agreement (the “Employment Agreement”) dated as of
                    , 20    , by and between Prady Iyyanki (“Executive”) and
Forum Energy Technologies, Inc., a Delaware corporation (the “Company”).

1. General Release.

(a) For good and valuable consideration, including the Company’s provision of
certain payments and benefits to Executive in accordance with Section 7.1(b)(ii)
of the Employment Agreement, Executive hereby releases, discharges and forever
acquits the Company, its affiliates and subsidiaries, the past, present and
future stockholders, members, partners, directors, managers, employees, agents,
attorneys, heirs, legal representatives, successors and assigns of the
foregoing, as well as all employee benefit plans maintained by the Company or
any of its affiliates or subsidiaries and all fiduciaries and administrators of
any such plan, in their personal and representative capacities (collectively,
the “Company Parties”), from liability for, and hereby waives, any and all
claims, rights, damages, or causes of action of any kind related to Executive’s
employment with any Company Party, the termination of such employment, and any
other acts or omissions related to any matter on or prior to the date of this
Agreement (collectively, the “Released Claims”).

(b) The Released Claims include without limitation those arising under or
related to: (i) the Age Discrimination in Employment Act of 1967; (ii) Title VII
of the Civil Rights Act of 1964; (iii) the Civil Rights Act of 1991;
(iv) sections 1981 through 1988 of Title 42 of the United States Code; (v) the
Employee Retirement Income Security Act of 1974, including, but not limited to,
sections 502(a)(1)(A), 502(a)(l)(B), 502(a)(2), and 502(a)(3) to the extent the
release of such claims is not prohibited by applicable law; (vi) the Immigration
Reform Control Act; (vii) the Americans with Disabilities Act of 1990;
(viii) the National Labor Relations Act; (ix) the Occupational Safety and Health
Act; (x) the Family and Medical Leave Act of 1993; (xi) any state or federal
anti-discrimination law; (xii) any state or federal wage and hour law;
(xiii) any other local, state or federal law, regulation or ordinance; (xiv) any
public policy, contract, tort, or common law; (xv) costs, fees, or other
expenses including attorneys’ fees incurred in these matters; (xvi) any
employment contract, incentive compensation plan or stock option plan with any
Company Party or to any ownership interest in any Company Party except as
expressly provided in he Employment Agreement and any stock option or other
equity compensation agreement between Executive and the Company; and
(xvii) compensation or benefits of any kind not expressly set forth in the
Employment Agreement or any such stock option or other equity compensation
agreement.

(c) In no event shall the Released Claims include (i) any claim which arises
after the date of this Agreement, or (ii) any claims for the payments and
benefits payable to Executive under Section 7.1(b)(ii) of the Employment
Agreement.

(d) Notwithstanding this release of liability, nothing in this Agreement
prevents Executive from filing any non-legally waivable claim (including a
challenge to the validity of this Agreement) with the Equal Employment
Opportunity Commission (“EEOC”) or comparable state

 

B-2



--------------------------------------------------------------------------------

or local agency or participating in any investigation or proceeding conducted by
the EEOC or comparable state or local agency; however, Executive understands and
agrees that Executive is waiving any and all rights to recover any monetary or
personal relief or recovery as a result of such EEOC, or comparable state or
local agency proceeding or subsequent legal actions.

(e) This Agreement is not intended to indicate that any such claims exist or
that, if they do exist, they are meritorious. Rather, Executive is simply
agreeing that, in exchange for the consideration recited in the first sentence
of Section 1(a) of this Agreement, any and all potential claims of this nature
that Executive may have against the Company Parties, regardless of whether they
actually exist, are expressly settled, compromised and waived.

(f) By signing this Agreement, Executive is bound by it. Anyone who succeeds to
Executive’s rights and responsibilities, such as heirs or the executor of
Executive’s estate, is also bound by this Agreement. This release also applies
to any claims brought by any person or agency or class action under which
Executive may have a right or benefit. THIS RELEASE INCLUDES MATTERS
ATTRIBUTABLE TO THE SOLE OR PARTIAL NEGLIGENCE (WHETHER GROSS OR SIMPLE) OR
OTHER FAULT, INCLUDING STRICT LIABILITY, OF ANY OF THE COMPANY PARTIES.

2. Covenant Not to Sue; Executive’s Representation. Executive agrees not to
bring or join any lawsuit against any of the Company Parties in any court
relating to any of the Released Claims. Executive represents that Executive has
not brought or joined any claim, lawsuit or arbitration against any of the
Company Parties in any court or before any administrative agency or arbitral
authority and has made no assignment of any rights Executive has asserted or may
have against any of the Company Parties to any person or entity, in each case,
with respect to any Released Claims. Executive expressly represents that, as of
the date Executive executes this Agreement, Executive has been provided all
leaves (paid and unpaid) and paid all wages and compensation owed to Executive
by the Company Parties with the exception of all payments owed as a condition of
Executive’s executing (and not revoking) this Agreement.

3. Acknowledgments. By executing and delivering this Agreement, Executive
acknowledges that:

(a) Executive has carefully read this Agreement;

(b) Executive has had at least [twenty-one (21)] [forty-five (45)] days to
consider this Agreement before the execution and delivery hereof to the Company
[Add if 45 days applies: , and Executive acknowledges that attached to this
Agreement is a list of (i) the job titles and ages of all employees selected for
participation in the employment termination or exit incentive program pursuant
to which Executive is being offered this Agreement, (ii) the job titles and ages
of all employees in the same job classification or organizational unit who were
not selected for participation in the program, and (iii) information about the
unit affected by the program, including any eligibility factors for such program
and any time limits applicable to such program];

(c) Executive has been and hereby is advised in writing that Executive may, at
Executive’s option, discuss this Agreement with an attorney of Executive’s
choice and that Executive has had adequate opportunity to do so; and

 

B-3



--------------------------------------------------------------------------------

(d) Executive fully understands the final and binding effect of this Agreement;
the only promises made to Executive to sign this Agreement are those stated in
the Employment Agreement and herein; and Executive is signing this Agreement
voluntarily and of Executive’s own free will, and that Executive understands and
agrees to each of the terms of this Agreement.

4. Revocation Right. Executive may revoke this Agreement within the seven day
period beginning on the date Executive signs this Agreement (such seven day
period being referred to herein as the “Release Revocation Period”). To be
effective, such revocation must be in writing signed by Executive and must be
delivered to the President and Chief Executive Officer of the Company before
11:59 p.m., Houston, Texas time, on the last day of the Release Revocation
Period. This Agreement is not effective, and no consideration shall be paid to
Executive, until the expiration of the Release Revocation Period without
Executive’s revocation. If an effective revocation is delivered in the foregoing
manner and timeframe, this Agreement shall be of no force or effect and shall be
null and void ab initio.

Executed on this          day of                 ,         .

 

 

Prady Iyyanki

 

STATE OF                                            §   §
COUNTY OF                                       §

BEFORE ME, the undersigned authority personally appeared Prady Iyyanki, by me
known or who produced valid identification as described below, who executed the
foregoing instrument and acknowledged before me that he subscribed to such
instrument on this          day of                 ,         .

 

 

NOTARY PUBLIC in and for the

State of                                                  
My Commission Expires:                                      Identification
produced:

 

B-4



--------------------------------------------------------------------------------

APPENDIX C

RESTRICTED AREA

The following parishes in the State of Louisiana:

Caddo

Iberia

Lafayette

St. Martin

 

C-1